Exhibit 10.1

 

EXECUTION COPY

 

INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT AND AMENDMENT NO. 2 dated as of
December 20, 2005 (this “Assumption Agreement and Amendment”), related to the
CREDIT AGREEMENT dated as of November 1, 2004, as amended by Amendment No. 1
dated as of September 30, 2005 (the “Credit Agreement”), among SMURFIT-STONE
CONTAINER CORPORATION, a Delaware corporation (“SSCC”), as a Guarantor,
SMURFIT-STONE CONTAINER ENTERPRISES, INC., a Delaware corporation (“SSCE”),
SMURFIT-STONE CONTAINER CANADA INC., a corporation continued under the Companies
Act (Nova Scotia) (“SSC Canada” and, together with SSCE, the “Borrowers”), the
LENDERS from time to time party thereto, DEUTSCHE BANK TRUST COMPANY AMERICAS, a
New York banking corporation, as Senior Agent, Administrative Agent, Collateral
Agent, Swingline Lender and Revolving Facility Facing Agent, DEUTSCHE BANK AG,
an authorized foreign bank permitted to carry on business in Canada and listed
on Schedule III of the Bank Act (Canada), as Canadian Administrative Agent and
Revolving (Canadian) Facility Facing Agent, and JPMORGAN CHASE BANK, N.A., a
national banking association (successor to JPMorgan Chase Bank, a New York
banking corporation), as Senior Agent, Deposit Account Agent and Deposit Funded
Facility Facing Agent.

 

A.            SSC Canada has requested that the Persons set forth on Schedule I
hereto (the “Incremental Term Lenders”) make Incremental Term Loans (in the form
of Other Term Loans) in an aggregate principal amount of up to U.S.$90,000,000
to SSC Canada pursuant to the Credit Agreement.

 

B.            The Incremental Term Lenders are willing to make Incremental Term
Loans (in the form of Other Term Loans) in an aggregate principal amount of up
to U.S.$90,000,000 to SSC Canada on or within one Business Day following the
Amendment No. 2 Effective Date (as defined below), on the terms and subject to
the conditions set forth herein and in the Credit Agreement.

 

C.            Additionally, SSCC and the Borrowers have requested certain
amendments to the Credit Agreement as set forth herein.

 

D.            The Required Lenders are willing to agree to such amendments
pursuant to the terms and subject to the conditions set forth herein.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1. Defined Terms; Interpretation; Etc. Capitalized terms used and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The rules of construction set forth in Section 1.02 of the Credit
Agreement shall apply equally to this Assumption Agreement and Amendment. This
Assumption Agreement and Amendment shall be a “Loan Document” and, to the extent
it relates to the making of Incremental Term Loans, an

 

--------------------------------------------------------------------------------


 

“Incremental Term Loan Assumption Agreement”, in each case for all purposes of
the Credit Agreement and the other Loan Documents.

 

SECTION 2. Incremental Term Loans. (a) Each Incremental Term Lender hereby
agrees, severally and not jointly, to make an Incremental Term Loan to SSC
Canada on, or (upon the request of SSC Canada) within one Business Day of, the
Amendment No. 2 Effective Date in a principal amount equal to the Incremental
Term Loan amount set forth next to such Incremental Term Lender’s name on
Schedule I attached hereto. All such Incremental Term Loans shall, for all
purposes of the Credit Agreement and the other Loan Documents, constitute “Other
Term Loans” having terms identical to those of the Tranche C Loans except that:

 

(i)            the 5-year period in respect of the calculation of the Threshold
Amount pursuant to Section 2.13(j) of the Credit Agreement shall commence on the
date of the making of such Incremental Term Loans (as contemplated by this
Assumption Agreement and Amendment);

 

(ii)           the Threshold Amount with respect to such Incremental Term Loans
shall refer to 25% of the original principal amount of such Incremental Term
Loans;

 

(iii)          the amortization schedule with respect to such Incremental Term
Loans referred to in Section 2.11(c) of the Credit Agreement is set forth below:

 

Date

 

Amount

 

January 2, 2006

 

U.S.$225,000

 

April 1, 2006

 

U.S.$225,000

 

July 1, 2006

 

U.S.$225,000

 

October 1, 2006

 

U.S.$225,000

 

January 2, 2007

 

U.S.$225,000

 

April 1, 2007

 

U.S.$225,000

 

July 1, 2007

 

U.S.$225,000

 

October 1, 2007

 

U.S.$225,000

 

January 2, 2008

 

U.S.$225,000

 

April 1, 2008

 

U.S.$225,000

 

July 1, 2008

 

U.S.$225,000

 

October 1, 2008

 

U.S.$225,000

 

January 2, 2009

 

U.S.$225,000

 

April 1, 2009

 

U.S.$225,000

 

July 1, 2009

 

U.S.$225,000

 

October 1, 2009

 

U.S.$225,000

 

January 2, 2010

 

U.S.$225,000

 

April 1, 2010

 

U.S.$225,000

 

July 1, 2010

 

U.S.$225,000

 

October 1, 2010

 

U.S.$225,000

 

January 2, 2011

 

U.S.$225,000

 

April 1, 2011

 

U.S.$21,318,750

 

July 1, 2011

 

U.S.$21,318,750

 

 

2

--------------------------------------------------------------------------------


 

Date

 

Amount

 

October 1, 2011

 

U.S.$21,318,750

 

Term Loan Maturity Date

 

U.S.$21,318,750

 

 

(b)           The proceeds of the Incremental Term Loans are to be used by SSC
Canada solely to repay certain intercompany indebtedness.

 

(c)           For convenience of reference, the Incremental Term Loans shall be
referred to as “Tranche C-l Loans”.

 

SECTION 3. Conditions Precedent to Incremental Term Loans. The obligation of the
Incremental Term Lenders to make Incremental Term Loans hereunder shall be
subject to the satisfaction of the following conditions precedent:

 

(a)           On the Amendment No. 2 Effective Date, each of the conditions set
forth in paragraphs (a), (b) and (c) of Section 5.01 of the Credit Agreement
shall be satisfied and the Administrative Agent shall have received a
certificate to that effect dated as of the Amendment No. 2 Effective Date and
executed by a Financial Officer of SSCC and each Borrower.

 

(b)           The Administrative Agent shall have received (with sufficient
copies for each Incremental Term Lender) such legal opinions, board resolutions
and other closing certificates and documentation as shall be reasonably required
by the Incremental Term Lenders, in each case consistent with those delivered on
the Closing Date under Section 5.02 of the Credit Agreement.

 

(c)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Amendment No. 2 Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrowers hereunder or under
any other Loan Document.

 

SECTION 4. Amendments to Credit Agreement. Effective as of the Amendment No. 2
Effective Date:

 

(a) The definition of the term “Applicable Rate” set forth in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

““Applicable Rate” shall mean (except as otherwise provided in the Incremental
Term Loan Assumption Agreement with respect to any Other Term Loan), for any
day, (a) with respect to any ABR Term Loan or any Eurodollar Term Loan, as the
case may be, the applicable spread set forth directly below under the caption
(x) “ABR Term Spreads” or (y) “Eurodollar Term Spreads”, as the case may be,
based upon the Consolidated Senior Secured Leverage Ratio as of the relevant
date of determination:

 

3

--------------------------------------------------------------------------------


 

Consolidated Senior
Secured Leverage
Ratio

 

ABR Term
Spreads

 

Eurodollar
Term Spreads

 

Greater than 3.0 to 1.0

 

1.25

%

2.25

%

Less than or equal to 3.0 to 1.0

 

1.00

%

2.00

%

 

and (b) with respect to (i) any ABR Revolving Loan, ABR Revolving (Canadian)
Loan or Canadian Prime Rate Loan, (ii) any Eurodollar Revolving Loan, Eurodollar
Revolving (Canadian) Loan or B/A Loan or (iii) the Commitment Fees in respect of
unused Revolving Credit Commitments and unused Revolving (Canadian) Credit
Commitments, as the case may be, the applicable percentage set forth below under
the caption (x) “ABR Revolving / Canadian Prime Rate Spreads”, (y) “Eurodollar
Revolving / B/A Spreads” and (z) “Commitment Fees”, as the case may be, based
upon the Consolidated Leverage Ratio as of the relevant date of determination:

 

Consolidated Leverage Ratio

 

ABR
Revolving /
Canadian
Prime Rate
Spreads

 

Eurodollar
Revolving /
B/A Spreads

 

Commitment
Fees

 

Greater than 4.0 to 1.0

 

1.25

%

2.25

%

0.500

%

Greater than 3.0 to 1.0 but less than or equal to 4.0 to 1.0

 

1.00

%

2.00

%

0.500

%

Greater than 2.0 to 1.0 but less than or equal to 3.0 to 1.0

 

0.75

%

1.75

%

0.500

%

Less than or equal to 2.0 to 1.0

 

0.50

%

1.50

%

0.375

%

 

Each change in the Applicable Rate resulting from a change in the Consolidated
Leverage Ratio or the Consolidated Senior Secured Leverage Ratio, as the case
may be, shall be effective with respect to all Loans, Commitments and Letters of
Credit on the date of delivery to the Administrative Agent of the financial
statements and certificates required by Section 6.04(a) or (b) and (c),
respectively, based upon the Consolidated Leverage Ratio or the Consolidated
Senior Secured Leverage Ratio, as the case may be, as of the end of the most
recent fiscal quarter included in such financial statements so delivered, and
shall remain in effect until the date immediately preceding the next date of
delivery of such financial statements and certificates indicating another such
change. Notwithstanding the foregoing, (a) (i) until the delivery of the
financial statements and certificates required by Section 6.04(a) and (c),
respectively, for the fiscal year ending December 31, 2005 and (ii) at any time
after the occurrence and during the continuance of an Event of Default, (A) the
Consolidated Leverage Ratio shall be deemed to be greater than 4.0 to 1.0 and
(B) the Consolidated Senior Secured Leverage Ratio shall be deemed to be greater
than 3.0 to 1.0, in each case for purposes of determining the Applicable Rate,
(b) the Applicable Rate with respect to any Eurodollar Term Loan or ABR Term
Loan shall automatically be increased by the Yield Differential, if any, upon
the making of any Other Term Loans, as provided in Section 2.23(d), (c) if

 

4

--------------------------------------------------------------------------------


 

at any time the Credit Facilities are rated lower than BB- by S&P and lower than
Ba3 by Moody’s (or are unrated by either S&P or Moody’s), then the Applicable
Rate (other than for purposes of determining the Commitment Fees) shall be
increased in all cases by 0.25%, and (d) in addition to any increase to the
Applicable Rate pursuant to clause (c) above, if at any time the Consolidated
Senior Secured Leverage Ratio is greater than 3.0 to 1.0, then the Applicable
Rate in respect of Revolving Loans, Revolving (Canadian) Loans and B/A Loans
(other than for purposes of determining the Commitment Fees) shall be increased
in all cases by 0.25%. For purposes of clause (c) above, if the ratings
established by S&P and Moody’s shall be changed (other than as a result of a
change in the rating system of S&P or Moody’s), such change shall be effective
as of the date on which it is first publicly announced by S&P or Moody’s, as the
case may be. Each increase in the Applicable Rate pursuant to clause (c) above
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of S&P or Moody’s shall change or if S&P or Moody’s
shall cease to be in the business of rating corporate debt obligations, SSCC,
the Borrowers and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.”

 

(b) The definition of the term “Consolidated EBITDA” set forth in Section 1.01
of the Credit Agreement is hereby amended as follows:

 

(i)            by deleting the word “and” before clause (e) therein; and

 

(ii)           adding at the end of clause (e) therein the words “and (f) solely
for purposes of determining compliance with Sections 7.14 and 7.15, costs and
expenses taken on or prior to December 31, 2006 in connection with the
settlement of antitrust litigation in an aggregate amount not in excess of
$40,000,000”.

 

(c) The definition of the term “Incremental Commitment Amount” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

‘“‘Incremental Commitment Amount” shall mean, at any time of determination after
the making of the Incremental Term Loans contemplated by Amendment No. 2, the
excess, if any, of (a) U.S.$400,000,000 over (b) the sum of (i) the aggregate
amount of all Incremental Term Loan Commitments established after the making of
the Incremental Term Loans contemplated by Amendment No. 2 but prior to such
time of determination, (ii) the aggregate amount of all Incremental Revolving
Credit Commitments established after the making of the Incremental Term Loans
contemplated by Amendment No. 2 but prior to such time of determination, (iii)
the aggregate amount of all Incremental Revolving (Canadian) Credit Commitments
established after the making of the Incremental Term Loans contemplated by
Amendment No. 2 but prior to such time of determination and (iv) the aggregate
amount of all Incremental Deposit Funded Commitments established after the
making of the Incremental Term

 

5

--------------------------------------------------------------------------------


 

Loans contemplated by Amendment No. 2 but prior to such time of determination.”

 

(d) Section 1.01 of the Credit Agreement is hereby further amended by adding the
following new defined terms in appropriate alphabetical order:

 

(i) ““Amendment No. 2 Effective Date” shall have the meaning set forth in
Amendment No. 2.”

 

(ii) ““Amendment No. 2” shall mean the Incremental Term Loan Assumption
Agreement and Amendment No. 2 relating to this Agreement dated as of December
20, 2005.”

 

(e) Section 2.23 (e) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

 

“(e) Notwithstanding the foregoing, except for the Incremental Commitments
established under Amendment No. 2, no Incremental Commitment shall become
effective under this Section 2.23 unless (i) on the date of such effectiveness
and after giving effect to the making of such Incremental Term Loans and the use
of the proceeds thereof, the Consolidated Senior Secured Leverage Ratio would be
less than 3.0 to 1.0, (ii) on the date of such effectiveness, the conditions set
forth in paragraphs (b) and (c) of Section 5.01 shall be satisfied and the
Administrative Agent shall have received legal opinions, board resolutions and
other closing certificates and documentation reasonably requested by the Senior
Agents consistent with those delivered on the Closing Date pursuant to Section
5.02.”

 

(f) Article II is hereby amended by adding a new Section 2.24 at the end thereof
as follows:

 

“SECTION 2.24. Term Loan Repricing Protection. In the event that, prior to the
first anniversary of the Amendment No. 2 Effective Date, any Term Lender or
Deposit Funded Lender receives a Repricing Prepayment (as defined below), then,
at the time thereof, the applicable Borrower shall pay to such Term Lender or
Deposit Funded Lender, as the case may be, a prepayment premium equal to 1.0% of
the amount of such Repricing Prepayment. As used herein, with respect to any
Term Lender or Deposit Funded Lender, a “Repricing Prepayment” is the amount of
principal of the Term Loans, Deposit Funded Loans or the Deposit of such Lender
that is either (a) prepaid by the applicable Borrower pursuant to Section 2.12
(or, in the case of the Deposit, Section 2.09) substantially concurrently with
the incurrence by SSCC or any of its subsidiaries of new loans or deposits
(whether pursuant to Incremental Term Commitments, Incremental Deposit Funded
Commitments or otherwise) that have interest rate margins lower than the
Applicable Rate then in effect for the Term Loans or the Deposit Funded Loans so
prepaid (or by which the Deposit Funded Commitment Fee is measured) or (b)
received by such Term Lender or Deposit Funded Lender as a result of the
mandatory assignment of such Term Loans, Deposit Funded Loans or Deposit Funded
Commitments under the circumstances described in Section 2.20(c) following the
failure of such Term Lender or Deposit Funded Lender to consent to an amendment
of this Agreement (other than Amendment No. 2) that would have the effect of
reducing the Applicable Rate with respect to such Term Loans, Deposit Funded
Loans or the Deposit.”

 

6

--------------------------------------------------------------------------------


 

(g) Section 7.14 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“SECTION 7.14. Consolidated Senior Secured Leverage Ratio. Permit the
Consolidated Senior Secured Leverage Ratio as of the last day of any fiscal
quarter during a period set forth below to be greater than the ratio set forth
opposite such period below:

 

Period

 

Ratio

 

October 1, 2005 through December 31, 2005

 

4.25 to 1.00

 

January 1, 2006 through March 31, 2006

 

5.25 to 1.00

 

April 1, 2006 through June 30, 2006

 

5.75 to 1.00

 

July 1, 2006 through September 30, 2006

 

5.00 to 1.00

 

October 1, 2006 through December 31, 2006

 

4.00 to 1.00

 

January 1, 2007 through March 31, 2007

 

3.75 to 1.00

 

April 1, 2007 through June 30, 2007

 

3.50 to 1.00

 

July 1, 2007 through September 30, 2007

 

3.25 to 1.00

 

Thereafter

 

3.00 to 1.00

”

 

(h) Section 7.15 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“SECTION 7.15. Interest Coverage Ratio. Permit the Interest Coverage Ratio for
any period of four consecutive fiscal quarters, in each case taken as one
accounting period, ending during any period set forth below to be less than the
ratio set forth opposite such period below:

 

Period

 

Ratio

 

October 1, 2005 through December 31, 2005

 

1.50 to 1.00

 

January 1, 2006 through March 31, 2006

 

1.25 to 1.00

 

April 1, 2006 through June 30, 2006

 

1.10 to 1.00

 

July 1, 2006 through September 30, 2006

 

1.25 to 1.00

 

October 1, 2006 through March 31, 2007

 

1.50 to 1.00

 

April 1, 2007 through September 30, 2007

 

1.75 to 1.00

 

Thereafter

 

2.00 to 1.00

”

 

SECTION 5. Agreements. (a) SSCE hereby agrees that, within one Business Day of
the Amendment No. 2 Effective Date, following the making of the Incremental Term
Loans contemplated by this Assumption Agreement and Amendment, SSCE shall prepay
Tranche B Loans pursuant to Section 2.12 of the Credit Agreement in an aggregate
principal amount of at

 

7

--------------------------------------------------------------------------------


 

least $90,000,000, together with accrued and unpaid interest thereon (the
“Tranche B Prepayment”). Notwithstanding anything to the contrary set forth in
the Credit Agreement, SSCC and the Borrowers hereby agree that a breach of the
agreement set forth in the preceding sentence shall be deemed to be a failure to
pay principal when and as due for purposes of Article VIII of the Credit
Agreement.

 

(b) In order to facilitate the Tranche B Prepayment as contemplated by clause
(a) above, the Lenders hereby agree that, notwithstanding any contrary notice
provision contained in the Credit Agreement, SSCE may make the Tranche B
Prepayment on the same Business Day that it notifies the Administrative Agent
thereof if such notice is received on or prior to 1:00 p.m. (New York City time)
on such Business Day (or on the next succeeding Business Day if such notice is
received after 1:00 p.m. (New York City time) on such Business Day).

 

(c) Except with respect to any amendment or waiver of any Loan Document that by
its terms adversely effects the rights of Lenders holding Incremental Term Loans
made hereunder differently than the Tranche C Lenders (or vice versa), the
Incremental Term Loans made hereunder and the Tranche C Loans shall be treated
as a single Class for voting purposes under Section 11.08 of the Credit
Agreement.

 

SECTION 6. Representations and Warranties. SSCC and each Borrower represent and
warrant to each other party hereto that (a) this Assumption Agreement and
Amendment has been duly authorized by all requisite corporate action and duly
executed and delivered by SSCC and each Borrower and constitutes a legal, valid
and binding obligation of SSCC and each Borrower, enforceable against each of
them in accordance with its terms (except as the enforceability thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and subject to general
principles of equity (whether enforcement is sought by proceeding in equity or
at law)), and (b) after giving effect to this Assumption Agreement and Amendment
(i) the representations and warranties set forth in Article IV of the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects on and as of the date hereof with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties were true and correct in all material respects as of the earlier
date), and (ii) no Default or Event of Default has occurred and is continuing.

 

SECTION 7. Amendment Fee. SSCC and each Borrower jointly and severally agree to
pay on the Amendment No. 2 Effective Date (as defined below) to the
Administrative Agent, for the account of each Lender (other than any Incremental
Term Lender solely in respect of the Incremental Term Loans) that executes and
delivers a copy of this Assumption Agreement and Amendment to the Administrative
Agent (or its counsel) at or prior to 5:00 p.m. (New York City time) on December
19, 2005 (the “Signing Date”), an amendment fee (the “Amendment Fee”) in an
amount equal to 0.125% of the aggregate principal amount of the Term Loans, used
or unused Revolving Credit Commitment, used or unused Revolving (Canadian)
Credit Commitment and Deposit Funded Commitment of such Lender outstanding on
the Signing Date (before giving effect to the prepayment contemplated by Section
5 hereof). The Amendment Fee shall be payable on and subject to the occurrence
of the Amendment No. 2 Effective Date. The Amendment Fee shall be payable in
immediately available funds and shall not be refundable.

 

SECTION 8. Effectiveness. This Assumption Agreement and Amendment shall become
effective as of the date (the “Amendment No. 2 Effective Date”) that (a) the

 

8

--------------------------------------------------------------------------------


 

Administrative Agent (or its counsel) shall have received counterparts of this
Assumption Agreement and Amendment that, when taken together, bear the
signatures of (i) each Borrower, (ii) each Guarantor, (iii) the Administrative
Agent, (iv) the Required Lenders and (v) each Incremental Term Lender, and (b)
the Administrative Agent shall have received the Amendment Fee.

 

SECTION 9. Effect of Amendment. Except as expressly set forth herein, this
Assumption Agreement and Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect, the rights and remedies of
the Lenders, the Facing Agents, the Senior Agents, the Collateral Agent, the
Deposit Account Agent or the Administrative Agent under the Credit Agreement or
any other Loan Document, and shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle SSCC or any Borrower to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents.

 

SECTION 10. Consent and Reaffirmation. Each Guarantor hereby consents to this
Assumption Agreement and Amendment and the transactions contemplated hereby, and
each Loan Party hereby (a) agrees that, notwithstanding the effectiveness of
this Assumption Agreement and Amendment, the Guarantee Agreements and each of
the other Security Documents continue to be in full force and effect, (b)
confirms its guarantee of the Obligations originally guaranteed by such
Guarantor and its grant of a security interest in its assets as Collateral
therefor, all as provided in the Loan Documents as originally executed, and (c)
acknowledges that such guarantee and/or grant continue in full force and effect
in respect of, and to secure, the Obligations under the Credit Agreement (as
amended hereby) and the other Loan Documents, including the Incremental Term
Loans.

 

SECTION 11. Counterparts. This Assumption Agreement and Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Assumption Agreement and Amendment by
facsimile shall be as effective as delivery of a manually executed counterpart
of this Assumption Agreement and Amendment.

 

SECTION 12. Application Law. THIS ASSUMPTION AGREEMENT AND AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF TITLE 14 OF THE NEW YORK GENERAL
OBLIGATIONS LAW BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAWS
RULES THEREOF.

 

SECTION 13. Headings. The headings of this Assumption Agreement and Amendment
are for purposes of reference only and shall not limit or otherwise affect the
meaning hereof.

 

[Remainder of page intentionally left blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assumption Agreement and
Amendment to be duly executed by their respective authorized officers as of the
day and year first above written.

 

 

SMURFIT-STONE CONTAINER ENTERPRISES,

 

INC.,

 

 

 

 

By:

/s/ Jeffrey S. Beyersdorfer

 

 

 

 

Name: Jeffrey S. Beyersdorfer

 

 

 

 

Title:  Vice President and Treasurer

 

 

 

 

 

 

SMURFIT-STONE CONTAINER CANADA INC.,

 

 

 

 

By:

/s/ Jeffrey S. Beyersdorfer

 

 

 

 

Name: Jeffrey S. Beyersdorfer

 

 

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

SMURFIT-STONE CONTAINER CORPORATION,

 

as Guarantor,

 

 

 

 

 

 

By:

/s/ Jeffrey S. Beyersdorfer

 

 

 

 

Name: Jeffrey S. Beyersdorfer

 

 

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

MBI LIMITED/LIMITÉE, in its capacity as general

 

partner of SMURFIT-MBI, as Guarantor,

 

 

 

 

By:

/s/ Jeffrey S. Beyersdorfer

 

 

 

 

Name: Jeffrey S. Beyersdorfer

 

 

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

FRANCOBEC COMPANY, as Guarantor,

 

 

 

 

By:

/s/ Jeffrey S. Beyersdorfer

 

 

 

 

Name: Jeffrey S. Beyersdorfer

 

 

 

 

Title: Vice President and Treasurer

 

 

10

--------------------------------------------------------------------------------


 

 

MBI LIMITED/LIMITÉE, as Guarantor,

 

 

 

 

By:

/s/ Jeffrey S. Beyersdorfer

 

 

 

 

Name: Jeffrey S. Beyersdorfer

 

 

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

3083527 NOVA SCOTIA COMPANY, as

 

Guarantor,

 

 

 

 

 

 

By:

/s/ Jeffrey S. Beyersdorfer

 

 

 

 

Name: Jeffrey S. Beyersdorfer

 

 

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY

 

AMERICAS, individually and as Administrative

 

Agent,

 

 

 

 

 

 

By

/s/ Susan LeFevre

 

 

 

 

Name: Susan LeFevre

 

 

 

 

Title: Director

 

 

 

 

 

 

 

 

By:

/s/ Evelyn Thierry

 

 

 

 

Name: Evelyn Thierry

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

 

 

 

 

By

/s/ Peter S. Predun

 

 

 

 

Name: Peter S. Predun

 

 

 

 

Title: Vice President

 

 

11

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO INCREMENTAL

 

TERM LOAN ASSUMPTION

 

AGREEMENT AND AMENDMENT NO. 2

 

DATED AS OF DECEMBER 20, 2005,

 

RELATED TO THE SMURFIT-STONE

 

CONTAINER CORPORATION CREDIT

 

AGREEMENT DATED AS OF

 

NOVEMBER 1, 2004, AS AMENDED

 

 

 

 

Name of Lender: 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Incremental Term Lenders

 

Incremental Term Lender

 

Incremental Term Loan
Amount

 

Deutsche Bank Trust Company Americas

 

U.S.$90,000,000

 

TOTAL COMMITMENT

 

U.S.$90,000,000

 

 

--------------------------------------------------------------------------------